Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION3
This action is response to remarks and amendments filed on 3/30/2021.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1-22 are pending in this Office Action. Claims 1, and 12 are independent claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/2021 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 12-15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 2010/0036957, hereinafter Patel) in view of Stanev et al. (US 2006/0248036, hereinafter Stanev) and Uzzaman (US 2014/0101117, hereinafter Uzzaman).

As to Claim 1, Patel discloses A computer-implemented method comprising: 
generating a first session template data structure that includes a first plurality of session attribute values, each of the first plurality of session attribute values describing an aspect of a first state of a first session that is established between a client system and a database management system (DBMS), and through which one or more first commands by the client system are issued to the database management system for a first execution (Para. 0018, 0020, 0026, 0033, the users at client nodes is to access a database that is managed by a database server running a database management system (DBMS). Server side pooling may take place at database server to handle resources such as sessions and threads of execution, the database network session may comprise connection specific state such as negotiated session options, session and service request details, user-level authentication, permissions, and profiles, a template-based approach is used to transfer this information); 
based at least in part on the first plurality of session attribute values, generating a first template identifier corresponding to the first session template data structure; wherein the first template identifier uniquely identifies at least the first plurality of session attribute values thereby identifying the first state of the first session; storing the first session template data structure in an association with the first template identifier;  storing a first indication that the first state of the first session is associated with the first template identifier (Para. 0032-0034, The server process will also receive the application-specific parameters and settings for the client, such as negotiated session options, session and service request details, user-level authentication, permissions, and profiles. According to some embodiments, a template-based approach is used to transfer this information. A named template representing these session characteristics is created and stored. With the template name or pointer, the server process can perform direct memory access to obtain that application-specific information, Note: “thereby” clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim as the first template identifier identifying attribute values associated with the first state); 
 capturing a second state of a second session by receiving a second plurality of session attribute values caused by a second execution that is different from the first execution (Para. 0034, 0037-0039, client 530 “a second session” initiates a client request 540 to the server, In addition, a template 536 within shared memory 512 is populated with the client's application specific data and parameters,  the template can be used to optimize selection of service by matching the session characteristics as required by client); 
based at least in part on the second plurality of session attribute values, generating a second template identifier (Para. 0033-0034, 0038-0039, the template can be used to optimize selection of service by matching the session characteristics as required by client, a named template representing these session characteristics is created); wherein the second template identifier uniquely identifies at least the second plurality of session attribute values thereby identifying the second state of the second session (Para. 0032-0034, The server process will also receive the application-specific parameters and settings for the client, such as negotiated session options, session and service request details, user-level authentication, permissions, and profiles. According to some embodiments, a template-based approach is used to transfer this information. A named template representing these session characteristics is created and stored, Note: “thereby” clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim as the template identifier identifying attribute values associated with the state); and based on comparing the first template identifier with the second template identifier, determining that the first state of the first session is the same as the second state of the second session thereby determining not to store the second plurality of session attribute values (Note: comparing…determining denotes an optionally recited limitation and optionally recited limitations are not guaranteed to take place and are therefore not required to be taught, see MPEP § 2111.04 (II)).
Patel does not explicitly disclose the template identifier uniquely identifies at least the plurality of session attribute values.
Stanev discloses the template identifier uniquely identifies at least the plurality of session attribute values (Figs. 6, 7, Para. 0035, 0065, 0096, 0100,  state information for a particular session may be stored in a " session" object, the receipt of a new request for a particular session causes the session's session object to be: 1) retrieved from some form of storage; 2) updated to reflect the processing of the response to the request; and, 3) re-stored so that it can be retrieved for the processing of the next request for the session. Each session object is associated with sessionID and attributes, As an illustrative example, FIG. 7 shows tables rows Patel with the teachings of Stanev to have the persistence of a session's session state information permits the possibility of a session to be successfully continued even if an entity that was handling the session crashes (Stanev abstract, Para. 0012).

In addition, Uzzaman discloses based on comparing the first template identifier with the second template identifier, determining that the first state of the first session is the same as the second state of the second session thereby determining not to store the second plurality of session attribute values (Abstract, Fig. 3, Para 0013, 0014, detecting potentially duplicate records upon submission for entry to a database and preventing potentially duplicate records from being entered or otherwise stored in the database in the absence of a manual override. As described in greater detail below, a value indicative of a relative uniqueness (alternatively, a uniqueness value) of an input record is calculated or otherwise determined based on the values for a subset of the fields of the input record, the particular subset of fields utilized for determining the uniqueness value are indicated, identified, or otherwise defined by a duplicate detection rule maintained in the database, the uniqueness value is a hash value that is calculated or otherwise determined by providing the values for the respective fields of the subset of the input record as input parameters to a hash function, the hash value, e.g. template identifier, for an input record is compared to hash values calculated based on values for the subset of fields of one or more existing record(s) in the database. When the input hash value for the input record is unique relative to the existing hash values for the existing record(s), the input record is stored, saved, or otherwise entered to the database. Conversely, when the input hash value matches one or more existing hash values, in the absence of a manual override, the input record is discarded or otherwise deleted without being entered to the database.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Patel with the teachings of Uzzaman to discard or otherwise delete the input instance of the database object or provide a notification to the user of the client device that the instance is potentially a duplicate of an existing instance of that database record (Uzzaman abstract, Para. 0024).


As to Claim 2, Patel discloses The method of Claim 1, further comprising: storing a second indication associating the second state of the second session is associated with the first template identifier (Claims 6, 7).

As to Claim 3, Patel discloses The method of Claim 1, wherein the first session is different from the second session (Figs. 5E/5F).

As to Claim 4, Patel discloses The method of Claim 1, wherein the first session is established between the client system and a first database server of the DBMS; and wherein the 

As to Claim 6, Patel discloses The method of Claim 1, further comprising: based on comparing the first template identifier with the second template identifier, determining to store the second plurality of session attribute values; based on determining to store the second plurality of session attribute values: based at least in part on the second plurality of session attribute values, generating a second session template data structure, and storing the second session template data structure in an association with the second template identifier (Uzzaman Para. 0023-0024, compares the hash value for the input instance to hash values for existing instances of that object type that are already stored or otherwise maintained in the destination database object table. The record management engine automatically stores or otherwise enters the input instance of the database object to the destination table when the input hash value is not equal to the existing hash values).


As to Claim 12, Patel discloses One or more non-transitory computer-readable media storing instructions, wherein the instructions include set of instructions, which when executed by one or more hardware processors, cause: 
generating a first session template data structure that includes a first plurality of session attribute values, each of the first plurality of session attribute values describing an aspect of a first state of a first session that is established between a client system and a database management system (DBMS), and through which one or more first commands by the client system are issued to the database management system for a first execution (Para. 0018, 0020, 0026, 0033, the users at client nodes is to access a database that is managed by a database server running a database management system (DBMS). Server side pooling may take place at database server to handle resources such as sessions and threads of execution, the database network session may comprise connection specific state such as negotiated session options, session and service request details, user-level authentication, permissions, and profiles, a template-based approach is used to transfer this information); 
based at least in part on the first plurality of session attribute values, generating a first template identifier corresponding to the first session template data structure; wherein the first template identifier uniquely identifies at least the first plurality of session attribute values thereby identifying the first state of the first session; storing the first session template data structure in an association with the first template identifier; storing a first indication that the first state of the first session is associated with the first template identifier (Para. Para. 0032-0034, The server process will also receive the application-specific parameters and settings for the client, such as negotiated session options, session and service request details, user-level authentication, permissions, and profiles. According to some embodiments, a template-based approach is used to transfer this information. A named template representing these session characteristics is created and stored. With the template name or pointer, the server process can perform direct memory access to obtain that application-specific information, Note: “thereby” clause that merely states the result of the limitations in the claim adds nothing to the 
capturing a second state of a second session by receiving a second plurality of session attribute values caused by a second execution that is different from the first execution (Para. 0034, 0037-0039, client 530 “a second session” initiates a client request 540 to the server, In addition, a template 536 within shared memory 512 is populated with the client's application specific data and parameters,  the template can be used to optimize selection of service by matching the session characteristics as required by client); 
based at least in part on the second plurality of session attribute values, generating a second template identifier (Para. 0033-0034, 0038-0039, the template can be used to optimize selection of service by matching the session characteristics as required by client, a named template representing these session characteristics is created); wherein the second template identifier uniquely identifies at least the second plurality of session attribute values thereby identifying the second state of the second session (Para. 0032-0034, The server process will also receive the application-specific parameters and settings for the client, such as negotiated session options, session and service request details, user-level authentication, permissions, and profiles. According to some embodiments, a template-based approach is used to transfer this information. A named template representing these session characteristics is created and stored, Note: “thereby” clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim as the template identifier identifying attribute values associated with the state).
Patel does not explicitly disclose “the template identifier uniquely identifies at least the plurality of session attribute values”, “based on comparing the first template identifier with the 
Stanev discloses the template identifier uniquely identifies at least the plurality of session attribute values (Figs. 6, 7, Para. 0035, 0065, 0096, 0100,  state information for a particular session may be stored in a " session" object, the receipt of a new request for a particular session causes the session's session object to be: 1) retrieved from some form of storage; 2) updated to reflect the processing of the response to the request; and, 3) re-stored so that it can be retrieved for the processing of the next request for the session. Each session object is associated with sessionID and attributes, As an illustrative example, FIG. 7 shows tables rows 751, 752, . . . 75S as being the persisted models for session objects 607.sub.1, 607.sub.2, . . . 607.sub.S, respectively. The different session object attributes correspond to different columns within the table 723. As described above, according to one implementation, a unique session object is created for each unique session. When the computing system recognizes a new session, a new session object is created for that session, a session domain for that session object is identified or created). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Patel with the teachings of Stanev to have the persistence of a session's session state information permits the possibility of a session to be successfully continued even if an entity that was handling the session crashes (Stanev abstract, Para. 0012).

In addition, Uzzaman discloses based on comparing the first template identifier with the second template identifier, determining that the first state of the first session is the same as the second state of the second session thereby determining not to store the second plurality of session attribute values (Abstract, Fig. 3, Para 0013, 0014, detecting potentially duplicate records upon submission for entry to a database and preventing potentially duplicate records from being entered or otherwise stored in the database in the absence of a manual override. As described in greater detail below, a value indicative of a relative uniqueness (alternatively, a uniqueness value) of an input record is calculated or otherwise determined based on the values for a subset of the fields of the input record, the particular subset of fields utilized for determining the uniqueness value are indicated, identified, or otherwise defined by a duplicate detection rule maintained in the database, the uniqueness value is a hash value that is calculated or otherwise determined by providing the values for the respective fields of the subset of the input record as input parameters to a hash function, the hash value, e.g. template identifier, for an input record is compared to hash values calculated based on values for the subset of fields of one or more existing record(s) in the database. When the input hash value for the input record is unique relative to the existing hash values for the existing record(s), the input record is stored, saved, or otherwise entered to the database. Conversely, when the input hash value matches one or more existing hash values, in the absence of a manual override, the input record is discarded or otherwise deleted without being entered to the database.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Patel with the teachings of Uzzaman to discard or otherwise delete the input instance of the database object or provide a notification to the user of the client device that the instance is potentially a duplicate of an existing instance of that database record (Uzzaman abstract, Para. 0024).

.

Claims 5, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Stanev and Uzzaman as applied to claims 1,11 above, and further in view of Colrain et al. (US 2013/0066952, hereinafter Colrain).

As to Claim 5, Patel discloses The method of Claim 1, and Colrain discloses wherein generating the first template identifier comprises generating a hash-based signature based at least in part on the first plurality of session attribute values (Para. 0170, the current environment of the server session may be hashed and stored in the context). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Patel with the teachings of Colrain to detect session/environment changes during replay at the server using various checksums and hash values (Colrain Para. 0138).

As to claim 16, recites “a computer-readable media” with similar limitations to claim 5 and is therefore rejected for the same reasons as discussed above.

Claims 7, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Stanev and Uzzaman as applied to claims 1,11 above, and further in view of Backer et al. (US 2017/0339176, hereinafter Backer).

Patel discloses The method of Claim 6, and Backer discloses wherein the second session and the first session are a same session, and each of the second plurality of session attribute values describes a corresponding aspect of the first plurality of session attribute values at a different lifecycle point of the first session (Fig. 2, Para. 0004, modifying a user session lifecycle by determining a plurality of session data within an identity provider should be updated based on the monitored plurality of user behaviors and a policy within a database. The method may also include updating the determined plurality of session data, i.e. different session data is seen as different lifecycle of the first session). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Patel with the teachings of Backer to utilize a context-based access policy that modifies user sessions on a cloud service provider and/or an identity provider to achieve seamless single sign-on access across different service providers in a cloud broker environment (Backer Para. 0020).


As to claim 18, recites “a computer-readable media” with similar limitations to claim 7 and is therefore rejected for the same reasons as discussed above.

Claims 8-10, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Stanev and Uzzaman as applied to claims 1,11 above, and further in view of Shostak et al. (US 5,913,029, hereinafter Shostak).

Patel discloses The method of Claim 1, further comprising: capturing a third state by receiving a third plurality of session attribute values, different from the first plurality of session attribute values, caused by a third execution that is different from the first execution; based at least in part on the third plurality of session attribute values, generating a third template identifier; and based on comparing the first template identifier with the third template identifier, determining to store the third plurality of session attribute values; based on determining to store the third plurality of session attribute values: based at least in part on the third plurality of session attribute values, generating a third session template data structure, and storing the third session template data structure in an association with the third template identifier (Para. 0033-0034, 0037-0039, Uzzaman Para. 0023-0024); and Shostak discloses wherein the first session template data structure and the third session template data structure are in a hierarchical relationship (col. 4, lines 47-65, generating a template comprising a graphical representation of a plurality of data structures, the template being selected from one of a shared template and a session template, the session template comprising a graphical representation of data structures containing a data item having a value that is unique for each client session and the shared template comprising graphical representations of hierarchical data structures containing said session data for all of the client sessions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Patel with the teachings of Shostak to generate a dependency tree so that changes in a piece of shared data that affect other pieces of shared data may be automatically propagated through the database (Shostak col. 4, lines 36-39).

Patel discloses The method of Claim 8, wherein the first plurality of session attribute values for the first session template data structure are updated more frequently than the third plurality of session attribute values for the third session template data structure (Shostak abstract, col. 5, lines 1-4).

As to Claim 10, Patel discloses The method of Claim 8, wherein the hierarchical relationship is based on which components of the DBMS performed the first execution and the third execution (Shostak col. 14, lines 24-51).

As to claims 19-21, recite “a computer-readable media” with similar limitations to claims 8-10 respectively and are therefore rejected for the same reasons as discussed above.

Claims 11, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Stanev, Uzzaman, Shostak as applied to claims 8,19 above, and further in view of MEI et al. (US 2016/0179420, hereinafter MEI).

As to Claim 11, Patel discloses The method of Claim 8, wherein the first session template data structure is at a different level of the hierarchical relationship than the third session template data structure (Shostak Abstract) and MEI discloses based on a different update frequency of the first plurality of session attribute values and the third plurality of session attribute values (MEI Para. 0048, the management server performs hierarchical control to control data to be stored in a storage apparatus placed in an appropriate storage region, out of a plurality of storage regions, based on the access frequency to the data). It would have been Patel with the teachings of MEI to select hierarchical storage with different access performance based on the frequency information so that the speed of response to such accesses is improved (MEI Para. 0012, 0043).

As to claim 22, recites “a computer-readable media” with similar limitations to claim 11 and is therefore rejected for the same reasons as discussed above.


Response to Amendment and Remarks
Applicant's arguments based on newly amended features with respect to claims 1, and 12 have been fully and carefully considered but are moot in view of the new ground(s) of rejection. Refer to the corresponding sections of the claim analysis for details.


Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by 
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEW-FEN LIN whose telephone number is (571)272-2672.  The examiner can normally be reached on Monday - Friday 9 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.